Exhibit 10.5

Appendix A

Amended and Restated Israeli Sub-Plan

 

1. Special Provisions for Israeli Tax Payers

1.1 This Appendix (the “Appendix”) to the PMC-Sierra, Inc. - 1994 Incentive
Stock Plan, as amended and restated effective as of February 1, 2007 (the
“Plan”) is effective as of April 5, 2007 (the “Effective Date”).

1.2 The provisions specified hereunder apply only to persons who are deemed to
be residents of the State of Israel for tax purposes, or are otherwise subject
to taxation in Israel.

1.3 This Appendix applies with respect to grants of Options, Stock Purchase
Rights and Restricted Stock Units under the Plan (such Options, Stock Purchase
Rights and Restricted Stock Units shall collectively be referred to as
“Awards”). The purpose of this Appendix is to establish certain rules and
limitations applicable to Awards and Shares that may be granted or issued under
the Plan from time to time, in compliance with the securities and other
applicable laws currently in force in the State of Israel. Except as otherwise
provided by this Appendix, all grants made pursuant to this Appendix shall be
governed by the terms of the Plan. This Appendix is applicable only to Awards
granted after the Effective Date. This Appendix shall comply with and is subject
to the ITO and Section 102.

1.4 The Plan and this Appendix shall be read together. In any case of
contradiction, whether explicit or implied, between the provisions of this
Appendix and the Plan, the provisions of this Appendix shall govern.

 

2. Definitions

Capitalized terms not otherwise defined herein shall have the meaning assigned
to them in the Plan. The following additional definitions will apply to grants
made pursuant to this Appendix:

“3(i) Option” means an Option which is subject to taxation pursuant to
Section 3(i) of the ITO which has been granted to any person who is not an
Eligible 102 Optionee.

“102 Capital Gains Track” means the tax alternative set forth in
Section 102(b)(2) of the ITO pursuant to which income resulting from the sale of
Shares derived from Awards is taxed as a capital gain.

“102 Capital Gains Track Grant” means a 102 Trustee Grant qualifying for the
special tax treatment under the 102 Capital Gains Track.



--------------------------------------------------------------------------------

“102 Ordinary Income Track” means the tax alternative set forth in
Section 102(b)(1) of the ITO pursuant to which income resulting from the sale of
Stock derived from Awards is taxed as ordinary income.

“102 Ordinary Income Track Grant” means a 102 Trustee Grant qualifying for the
ordinary income tax treatment under the 102 Ordinary Income Track.

“102 Trustee Grant” means an Award granted pursuant to Section 102(b) of the ITO
and held in trust by a Trustee for the benefit of the Optionee, and includes
both 102 Capital Gains Track Grants and 102 Ordinary Income Track Grants.

“Affiliate” means any “employing company” within the meaning of Section 102(a)
of the ITO.

“Award Agreement” means the agreement and other documents evidencing the terms
and conditions of the Award.

“Controlling Shareholder” as defined under Section 32(9) of the Ordinance, means
an employee who prior to the grant or as a result of the exercise of any Award,
holds or would hold, directly or indirectly, in his name or with a relative (as
defined in the Ordinance) (i) 10% of the outstanding shares of the Company,
(ii) 10% of the voting power of the Company, (iii) the right to hold or purchase
10% of the outstanding equity or voting power, (iv) the right to obtain 10% of
the “profit” of the Company (as defined in the Ordinance), or (v) the right to
appoint a director of the Company.

“Election” means the Company’s choice of the type (as between capital gains
track or ordinary income track) of 102 Trustee Grants it will make under the
Plan, as filed with the ITA.

“Eligible 102 Optionee” means an Employee, a Director or an office holder of the
Company or its Affiliates, who is not a Controlling Shareholder.

“ITA” means the Israeli Tax Authority.

“ITO” means the Israeli Income Tax Ordinance (New Version) 1961 and the rules,
regulations, orders or procedures promulgated thereunder and any amendments
thereto, including specifically the Rules, all as may be amended from time to
time.

“Non-Trustee Grant” means an Award granted to an Eligible 102 Optionee pursuant
to Section 102(c) of the ITO and not held in trust by a Trustee.

“Option” means an Option granted pursuant to the terms and conditions of the
Plan and the Appendix.

“Required Minimum Trust Period” means the requisite period prescribed by the ITO
and the Rules, or such other period as may be required by the ITA, with respect
to 102 Trustee Grants, during which Awards or Shares issued thereunder must be
held by the Trustee for the benefit of the person to whom it was granted in
order for such grant to enjoy the tax benefits afforded to a 102 Trustee Grant.
Currently, such period for 102 Capital Gains Track Grants is 24 months from the
date of grant of the Awards and their deposit with the Trustee.

 

-2-



--------------------------------------------------------------------------------

“Restricted Stock Units” means a Restricted Stock Unit granted pursuant to the
terms and conditions of the Plan and the Appendix.

“Rules” means the Income Tax Rules (Tax benefits in Stock Issuance to Employees)
5763-2003.

“Section 102” shall mean the provisions of Section 102 of the ITO, as amended
from time to time, including by the Law Amending the Income Tax Ordinance
(Number 132), 2002, effective as of January 1, 2003 and by the Law Amending the
Income Tax Ordinance (Number 147), 2005.

“Trustee” means a person or entity designated by the Board to serve as a trustee
and approved by the ITA in accordance with the provisions of Section 102(a) of
the ITO.

 

3. Types of Awards and Section 102 Election

3.1 102 Trustee Grants whether made as grants of Options, Stock Purchase Rights
or Restricted Stock Units, shall be made pursuant to either
(a) Section 102(b)(2) of the ITO as 102 Capial Gains Track Grants or
(b) Section 102(b)(1) of the ITO as 102 Ordinary Income Track Grants. The
Company’s Election regarding the type of 102 Trustee Grant it chooses to make
shall be filed with the ITA. Once the Company has filed such Election, it may
change the type of 102 Trustee Grant that it chooses to make only after the
lapse of at least 12 months from the end of the calendar year in which the first
grant was made in accordance with the previous Election, in accordance with
Section 102. For the avoidance of doubt, such Election shall not prevent the
Company from granting Non-Trustee Grants to Eligible 102 Optionees at any time.

3.2 Eligible 102 Optionees may receive only 102 Trustee Grants or Non-Trustee
Grants under this Appendix. Optionees who are not Eligible 102 Optionees may be
granted only 3(i) Options under this Appendix.

3.3 No 102 Trustee Grants may be made effective pursuant to this Appendix until
30 days after the requisite filings required by the ITO and the Rules have been
made with the ITA.

3.4 The Award Agreement shall indicate whether the grant is a 102 Trustee Grant,
a Non-Trustee Grant or a 3(i) Grant; and, if the grant is a 102 Trustee Grant,
whether it is a 102 Capital Gains Track Grant or a 102 Ordinary Income Track
Grant.

 

4. Terms And Conditions of 102 Trustee Awards

4.1 Each 102 Trustee Award will be deemed granted for purposes of Section 102 of
the ITO on the date stated in a written notice by the Company, provided that
effective as of such date all conditions for commencement of the Required
Minimum Trust Period have been met in accordance with any rules or guidelines of
the ITA. Each 102 Trustee Award granted to an Eligible 102 Optionee shall be
held by the Trustee and each certificate for Shares acquired pursuant to the
exercise of an Option, issued directly as Shares or upon vesting of the
Restricted

 

-3-



--------------------------------------------------------------------------------

Stock Unit, shall be issued to and registered in the name of the Trustee and
shall be held in trust for the benefit of the Optionee for the Required Minimum
Trust Period. After termination of the Required Minimum Trust Period, the
Trustee may release such Award and any such Shares, provided that (i) the
Trustee has received an acknowledgment from the ITA that the Eligible 102
Optionee has paid any applicable tax due pursuant to the ITO or (ii) the Trustee
and/or the Company or its Affiliate withholds any applicable tax due pursuant to
the ITO. The Trustee shall not release any 102 Trustee Awards or Shares issued
thereunder prior to the full payment of the Eligible 102 Optionee’s tax
liabilities arising from the grant of the Award or the issuance or vesting of
the Shares.

4.2 Each 102 Trustee Grant (whether a 102 Capital Gains Track Grant or a 102
Ordinary Income Track Grant, as applicable) shall be subject to the relevant
terms of Section 102 and the ITO, which shall be deemed an integral part of the
102 Trustee Grant and shall prevail over any term contained in the Plan, this
Appendix or any agreement that is not consistent therewith. Any provision of the
ITO and any additional terms required by the ITA not expressly specified in this
Appendix or the Award Agreement, as applicable, which are necessary to receive
or maintain any tax benefit pursuant to the Section 102 shall be binding on the
Eligible 102 Optionee. The Trustee and the Eligible 102 Optionee granted a 102
Trustee Grant shall comply with the ITO, and the terms and conditions of the
Trust Agreement entered into between the Company and the Trustee. For avoidance
of doubt, it is reiterated that compliance with the ITO specifically includes
compliance with the Rules. Further, the Eligible 102 Optionee agrees to execute
any and all documents which the Company or the Trustee may reasonably determine
to be necessary in order to comply with the provision of any applicable law,
and, particularly, Section 102.

4.3 During the Required Minimum Trust Period, the Eligible 102 Optionee shall
not require the Trustee to release or sell the Awards or Shares issued
thereunder and other shares received subsequently following any realization of
rights derived from Awards or Shares (including stock dividends) to the Eligible
102 Optionee or to a third party, unless permitted to do so by applicable law.
Notwithstanding the foregoing, the Trustee may, pursuant to a written request
and subject to applicable law, release and transfer such Shares to a designated
third party, provided that both of the following conditions have been fulfilled
prior to such transfer: (i) all taxes required to be paid upon the release and
transfer of the Shares have been withheld for transfer to the tax authorities
and (ii) the Trustee has received written confirmation from the Company that all
requirements for such release and transfer have been fulfilled according to the
terms of the Company’s corporate documents, the Plan, any applicable agreement
and any applicable law. To avoid doubt such sale or release during the Required
Minimum Trust Period will result in different tax ramifications to the Eligible
102 Optionee under Section 102 of the ITO and the Rules and/or any other
regulations or orders or procedures promulgated thereunder, which shall apply to
and shall be borne solely by such Eligible 102 Optionee.

4.4 In the event a stock dividend is declared and/or additional rights are
granted with respect to Shares which derive from 102 Trustee Grants, such
dividend and/or rights shall also be subject to the provisions of this Section 4
and the Required Minimum Trust Period for such shares and/or rights shall be
measured from the commencement of the Required Minimum Trust Period for the
Awards with respect to which the dividend was declared and/or rights granted. In
the event of a cash dividend on Shares, the Trustee shall transfer the dividend
proceeds to the Eligible 102 Optionee after deduction of taxes and mandatory
payments in compliance with applicable withholding requirements.

 

-4-



--------------------------------------------------------------------------------

4.5 If an Option or Restricted Stock Unit granted as a 102 Trustee Grant is
exercised or vests during the Required Minimum Trust Period, the Shares issued
upon such exercise or vesting shall be issued in the name of the Trustee for,
the benefit of the Eligible 102 Optionee. If such an Option or Restricted Stock
Unit is exercised or vests after the Required Minimum Trust Period ends, the
Shares issued upon such exercise or vesting shall, at the election of the
Eligible 102 Optionee, either (i) be issued in the name of the Trustee, or
(ii) be transferred to the Eligible 102 Optionee directly, provided that the
Optionee first complies with all applicable provisions of the Plan and further
provided that the Eligible 102 Optionee’s tax liabilities arising from the grant
of the Award or the issuance or vesting of the Shares has been paid in full.

4.6 Notwithstanding anything to the contrary in the Plan, any Restricted Stock
Units that are granted under a 102 Trustee Grant may be settled in Shares only
(when earned).

 

5. Assignability

As long as Awards or Shares are held by the Trustee on behalf of the Eligible
102 Optionee, all rights of the Eligible 102 Optionee over the Award and Shares
are personal, can not be transferred, assigned, pledged, or mortgaged, other
than by will or laws of descent and distribution.

 

6. Tax Consequences

6.1 Any tax consequences arising from the grant, vesting or exercise of any
Awards, from the payment for Shares covered thereby, or from any other event or
act (of the Company and/or its affiliates and/or the Trustee and/or the
Optionee), hereunder, shall be borne solely by the Optionee. The Company and/or
its affiliates and/or the Trustee shall withhold taxes according to the
requirements under the applicable laws, rules, and regulations, including
withholding taxes at source. Furthermore, the Optionee shall agree to indemnify
the Company and/or its Affiliates and/or the Trustee and hold them harmless
against and from any and all liability for any such tax or interest or penalty
thereon, including without limitation, liabilities relating to the necessity to
withhold, or to have withheld, any such tax from any payment made to the
Optionee. The Company and/or any of its Affiliates and/or the Trustee may make
such provisions and take such steps as they may deem necessary or appropriate
for the withholding of all taxes required by law to be withheld with respect to
Awards under the Plan and the exercise, vesting and/or sale or other disposition
thereof, including, but not limited, to (i) deducting the amount so required to
be withheld from any other amount (or Shares issuable) then or thereafter to be
provided to the Optionee, including by deducting any such amount from the
Optionee’s salary or other amounts payable to the Optionee, to the maximum
extent permitted under law and/or (ii) requiring the Optionee to pay to the
Company or any of its affiliates the amount so required to be withheld as a
condition of the issuance, delivery, distribution or release of any Shares. The
Company and/or the Trustee shall not be required to release any Shares to the
Optionee until all required withholding taxes have been paid by the Optionee. In
addition, the Optionee will be required to pay any amount due in excess of the
tax withheld and transferred to the ITA, pursuant to applicable tax laws,
regulations and rules.

 

-5-



--------------------------------------------------------------------------------

6.2 With respect to Non-Trustee Grants, if the Optionee ceases to be employed by
the Company or any Affiliate, the Eligible 102 Optionee shall extend to the
Company and/or its Affiliate a security or guarantee for the payment of tax due
at the time of sale of Shares, to the satisfaction of the Company, all in
accordance with the provisions of Section 102 of the ITO and the Rules.

 

7. Governing Law and Jurisdiction

Notwithstanding any other provision of the Plan, with respect to Awards granted
under this Appendix, the Plan and all instruments issued thereunder or in
connection therewith shall be governed by, and interpreted in accordance with,
the laws of the State of Israel applicable to contracts made and to be performed
therein.

 

-6-